Citation Nr: 0713051	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
patellofemoral joint disease of the right knee, evaluated as 
noncompensable for the period January 8, 2001 through August 
6, 2002 and as 10 percent disabling thereafter. 

2.  Entitlement to service connection for low back disability 
to include degenerative joint disease of the right sacroiliac 
joint.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  From January 8, 2001, the service connected right knee 
condition is manifested by range of motion from 0 to 130 
degrees with pain but without any evidence of fatigue, 
weakness, incoordination, or further functional loss.  

2.  The veteran has a slight degree of recurrent lateral 
instability, first objectively identified on VA examination 
on April 20, 2006.

3.  The objective medical evidence fails to establish a link 
between the veteran's current low back disability and any 
incident of his active military service. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the 
assignment of an initial rating of 10 percent for 
patellofemoral joint disease of the right knee with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. pt. 4, §§ 4.7, 
4.71a,  Diagnostic Codes (DC) 5003, 5010, 5260, 5261 (2006).

2.  As of April 20, 2006, the criteria for a separate rating 
of 10 percent for instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. pt. 4, §§ 4.7, 4.71a, Diagnostic Code (DC) 5257 
(2006).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159(a), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Initial Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In claims for VA benefits, the Board considers all the 
evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service connected disability was rated under 
DCs 5010, 5260.  This rating represents traumatic arthritis 
and limitation of motion.  DC 5010 provides that traumatic 
arthritis is to be rated under DC 5003 for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, DC 
5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application when there is limitation of motion to a 
noncompensable degree.  Id.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II. 

Under DC 5257, a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates a moderate degree of impairment, and a 
maximum 30 percent rating is warranted for a severe degree of 
impairment to the knee.  Id.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  
Separate ratings may also be assignable where there is both 
limitation of motion and instability of the knee.  VAOPGCPREC 
9-98 (Aug. 14, 1998).

A February 2002 VA Joints Examination noted the veteran's 
complaints of right knee pain with occasional swelling and 
redness.  There were no episodes of dislocation.  The range 
of motion was noted as 0 degrees of extension to 140 degrees 
of flexion, with no painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, ankylosis, 
abnormal movement, or guarding of movement.  The diagnosis 
was listed as minimal patellofemoral joint disease.

During the June 2003 VA Joints Examination, the veteran 
complained of pain and occasional giving way.  There were no 
episodes of dislocation or recurrent subluxation.  The range 
of motion was noted as 0 degrees of extension to 138 degrees 
of flexion, which was not additionally limited by fatigue, 
weakness, or lack of endurance upon repetitive use.  There 
was no ankylosis.  The examiner noted a diagnosis of right 
knee patellofemoral pain syndrome.  

During the February 2005 VA Joints Examination, the veteran 
complained of constant, mild to severe right knee pain and 
noted on one occasion, he experienced swelling, heat, and 
loss of strength.  There were no episodes of dislocation or 
recurrent subluxation.  The range of motion was 0 degrees of 
extension to 110 degrees of flexion.  The examiner stated 
that the range of motion was painful and that the veteran was 
additionally limited by pain and fatigue following repetitive 
use.  He was not additionally limited by weakness or lack of 
endurance.  There was no edema, effusion, weakness, redness, 
heat, abnormal movement, or guarding of movement of the right 
knee.  Instability could not be checked because the veteran 
was claiming severe pain upon light touch.  There was no 
ankylosis.  The examiner's diagnosis was right knee 
patellofemoral syndrome.      

In April 2006, the veteran underwent a final VA Joints 
Examination.  The veteran complained of pain with an 
intensity of 6 out of 10, stiffness, instability, 
fatigueability, lack of endurance, and occasional swelling.  
He noted that he had periods of flare-ups, at least once a 
week, with severity of 9 out of 10.  The precipitating 
factors were prolonged standing or sitting or bending.  The 
veteran denied any additional limitation of motion caused by 
the flare-ups.  He denied any episodes of dislocation or 
recurrent subluxation.  

The range of motion was 0 degrees of extension to 130 degrees 
of flexion.  The examiner noted that the range of motion was 
painful in the last 10 degrees and showed functional loss in 
flexion of 10 degrees due to pain.  The instability tests 
were negative.  The veteran was asked to perform repetitive 
flexion and extension of his right knee against resistance.  
Pain was elicited after a second attempt without any evidence 
of fatigue, weakness, incoordination, or further functional 
loss.  The veteran was noted with an antalgic gait due to 
pain.  There was tenderness upon palpation at the 
peripatellar area specifically at the medial tibial plateau 
and inferior patellar pole.  The examiner stated that due to 
the tenderness upon palpation, assessment of the medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments instability was difficult to establish.  
The veteran complained of a giving way sensation.  There was 
no evidence of edema, effusion, redness, inflammatory 
arthritis, or ankylosis.  

The examiner noted the February 2002 x-ray which showed a 
minimal right patellofemoral dysfunction with spur formation 
in patellar poles and the August 7, 2002 x-ray which was 
normal.  

The examiner diagnosed the veteran with right patellofemoral 
dysfunction, medial meniscal tear, and right knee 
degenerative joint disease.  The examiner opined that the 
veteran was most likely suffering from mild right knee 
instability without subluxation as a consequence of his 
meniscal tear.            
 
Based on the above medical evidence, the veteran's range of 
motion findings fall well short of the criteria for a 
compensable rating for limitation of flexion or extension 
under DC 5260 or DC 5261.  However, the Board observes that 
the veteran was granted service connection under DC 5010, 
5260, and therefore, he is entitled to a 10 percent rating 
for traumatic arthritis for the entire appeal period on the 
basis of pain and the fact that a 10 percent rating is the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In addition, the April 20, 2006 VA Joints Examination noted 
that the veteran experiences mild recurrent lateral 
instability.  Thus, the provisions under DC 5257 are 
applicable, and the veteran is entitled to a separate 10 
percent evaluation under DC 5257.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).  The Board notes that the RO increased the 
veteran's evaluation to 10 percent under 5299-5257 in the 
March 2004 rating.  However, the basis for that rating was 
painful motion and is now being compensated for the entire 
appeal period under DC 5010.

In sum, the veteran's right knee disability warrants a 10 
percent rating for traumatic arthritis under DC 5010, and a 
separate 10 percent rating for slight recurrent instability 
under DC 5257 on the basis of the VA examination on April 20, 
2006.  

II.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Certain chronic diseases to include arthritis may be presumed 
to have been incurred during service if manifested to a 
degree of 10 percent or more within one year of service 
discharge, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran claims that he injured his back while in service.  
Service medical records dated February 1999 noted that the 
veteran received a lumbar muscle strain from playing with his 
children.  

During a February 2002 VA Spine Examination, the veteran 
stated that he injured his back in 1998 or 1999 while lifting 
a heavy container.    The examiner diagnosed the veteran with 
mild degenerative joint disease of the right sacroiliac 
joint.  The lumbosacral spine was noted as normal on x-ray 
examination.  A February 2005 VA Spine Examination diagnosed 
the veteran with mild arthritis of the right sacroiliac 
joints, degenerative disc with bulging annulus fibrosus and 
central disc herniation with compression of the dural sac at 
L4-L5 and L5-S1 bulging disc, and right lumbar radiculopathy.  
The examiner noted that the arthritis was due to the natural 
aging process and that a person could not develop 
degenerative joint disease or arthritis on a period of three 
years of service.

In April 2006, the veteran underwent another VA Spine 
Examination where the examiner noted a diagnosis of 
lumbosacral strain, myositis, and sacral degenerative joint 
disease.  The examiner stated that these condition are less 
likely than not related to the veteran's military service.  
The examiner further stated that the veteran's claim's folder 
and service medical records did not show any evidence of 
treatment of lumbosacral conditions after 1999 which he 
stated was evidence the event was most likely acute and 
transient in nature without any further consequences or 
sequelae.  Absent evidence to the contrary, the Board is not 
in a position to question this opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed low back 
disability and any incident of his active military service.  
Moreover, there is no objective evidence of manifestations of 
an arthritic process within one year of separation from 
service.  Therefore, the veteran's claim of service 
connection for low back disability to include degenerative 
joint disease of the right sacroiliac joint must be denied.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is inapplicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Feb. 2002, Dec. 2002, June 2004, Dec. 2004, 
Mar. 2006).  In a March 2006 letter, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

For the entire appeal period, entitlement to an initial 
rating of 10 percent for patellofemoral joint disease of the 
right knee, but no higher, is granted, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to rating of 10 percent for a right knee 
disability with instability is granted, subject to 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for low back disability to 
include degenerative joint disease of the right sacroiliac 
joint is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


